BioScrip, Inc. Proforma Classification of Historical Segments – Year Ended December 31, 2008 Q1 Q2 Q3 Q4 Results of Operations: Revenue: Infusion/Home Health Services $ Pharmacy Services Total $ Adjusted EBITDA by Segment before corporate overhead: Infusion/Home Health Services $ Pharmacy Services Total Segment Adjusted EBITDA Corporate overhead ) $ Interest expense, net ) Income tax (expense) benefit ) ) ) Depreciation ) Amortization ) Stock-based compensation expense ) Transaction related expenses - Goodwill and intangible impairment - - - ) ) OIG settlement - - ) - ) Net income (loss): $ ) $ $ $ ) $ ) Depreciation Expense: Infusion/Home Health Services $ $ Pharmacy Services Corporate unallocated Total $ 1 BioScrip, Inc. Proforma Classification of Historical Segments – Year Ended December 31, 2009 Q1 Q2 Q3 Q4 Results of Operations: Revenue: Infusion/Home Health Services $ Pharmacy Services Total $ Adjusted EBITDA by Segment before corporate overhead: Infusion/Home Health Services $ Pharmacy Services Total Segment Adjusted EBITDA Corporate overhead ) $ Interest expense, net ) Income tax (expense) benefit ) ) ) Depreciation ) Amortization - Stock-based compensation expense ) Transaction related expenses - - - ) ) Goodwill and intangible impairment - OIG settlement - Net income (loss): $ Depreciation Expense: Infusion/Home Health Services $ $ Pharmacy Services Corporate unallocated Total $ 2
